Title: The American Commissioners to Jean-Joseph Carié de Montieu, 25 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Montieu, Jean-Joseph Carié de


Sir
Passy Novr 25. 1778
We had the Honour last Night of your Letter of the 22d, and should be glad to oblige you with the four Ancres you mention, but large Anchors are So Scarce in America and our Countrymen are So distressed for Want of them, that We hope you will excuse Us upon this occasion, as We are about Shipping them home imediately. We are,
Mr M. Monthieu.
